Title: To Thomas Jefferson from Thomas Pinckney, 5 October 1792
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 5th. October 1792

A protest having been handed to me by our Consul at this Port made by Captain Smith the Master of an American Vessel, wherein he states that while lying in harbour at the Cape of good hope four of his men deserted and enterred on board a British man of war, the Captain of which not only detained them, alledging they were British Subjects, but by threats compelled him to pay them part of their wages due, and to give his obligation for the ballance, altho’ the Act of Congress and Articles signed by the mariners in conformity thereto were shewn to him: and that the same Captain had also taken from his Vessel an American seaman under a similar pretext of his being a British subject, I took the earliest opportunity after lord Grenville’s return to town to request an interview whereat I laid before him Captain Smiths protest, and requested that an enquiry might be made into the matter, and justice be done. His lordship told me he knew it had been a custom for the Captains of his Majesty’s Navy to take British seamen, but did not know what the custom had been respecting their wages, but would make enquiries concerning it. I observed that whatever the custom might have been, it could not be used with propriety to shelter persons of any description from performing reasonable contracts voluntarily  entered into; but that there was peculiar hardship in extending the exercise of such a custom to our Vessels, as similarity of language and manners rendered it easy for Seamen to declare (which was all the proof that seemed necessary) that they belonged to whichever nation might suit their present inclination or convenience. This naturally offered an opportunity of leading the conversation to the subject of impressment (which was my principal object in that interview) of which measure I endeavored to shew the mischievous tendency, and proposed that regulations should be adopted which might prevent future inconvenience. Ld. Grenville said he had considered the subject during the time of the Spanish armament with a view to devise some means to obviate the difficulty, but the pressure of the occasion passing over, he had not lately turned his thoughts to it, but requested if I had that I would impart my ideas thereon to him by way of free conversation. I then proposed to him the plan which you suggested of letting the Vessels protect a certain number of men according to their tonnage, the quantum to be ascertained by a fair agreement founded on the usual computations. He said the obvious objection to this proposal was that in case of war with any other nation our vessels would afford such protection to their Seamen as would induce them to crowd into our Vessels to the manifest injury both of their royal navy and merchant service. I told him that the measure I had proposed appeared to me to be less exceptionable than any that had been suggested and that I did not doubt when we went more into the detail of the business the inconvenience he apprehended might be obviated. He said he would consider the business more fully and the result shoud be the subject of a future conference to take place at an early period. During this interview I also brought forward the case of Mr. Philip Wilson which the minister said he would enquire into and answer in a short time. Be pleased to observe, Sir, that in this as in all other accounts of conversations I only endeavor to give the purport of the material parts.
I inclose the Leyden Gazettes received since my last, and a letter handed to me by Mr. Livingston Secretary to Mr. Morris, whom I have been expecting here since the middle of August; he arrived here three days ago and set off this morning on his return to Paris with the dispatches I brought for Mr. Morris from America. I have the honor to be with sentiments of high respect & sincere esteem Dear Sir Your most obedient and most humble Servant

Thomas Pinckney

